I concur for reversal of the judgment herein solely upon the ground that the court erroneously received in evidence on the offer of the district attorney, the affidavits, filed before the magistrate, giving the criminal information against the defendant upon which the warrant was issued.
It may be that the district attorney of New York and his assistants deserve the severe chastisement given in the opinion of this court, but I entertain a different view and wish to expressly dissent from that portion of the opinion. I had always supposed that it was not only the privilege but the duty of the district attorney, upon the trial of a person charged with crime, to make a statement to the jury of the facts which he intends to prove, and that reversible error could not be founded upon such statement, even though he may be disappointed in the evidence that he expected to produce or had it ruled out by the court as incompetent. Based upon what has been understood to be the ruling of this court, attorneys in defending persons charged with crime have in many instances adopted the practice of interrupting the district attorney in his closing argument to the jury, charging unfairness, impropriety and incorrectness of nearly every statement that he may make, and require a ruling of the court thereon, thereby practically preventing him from being able to present a logical and connected argument in support of a conviction. It is now proposed to go a step further and place him under still further restrictions. He is required to state the facts which he expects to prove, but in stating those facts he is to *Page 480 
be met with objections as to the competency and materiality of the evidence, and that is to be ruled upon during his opening. In other words, the case is to be tried, so far as the admissibility of evidence is concerned, during the opening statement of the district attorney, thus preventing him from giving to the jury a connected chain of events upon which he may rely for a conviction. The time has come when in a criminal trial the defendant's counsel insists that every word uttered by the district attorney shall be taken by the official stenographer and made a part of the record for the purpose of catching some expression that may escape his lips, which to the ears of this court may sound inappropriate or unfair, and thus afford us an opportunity to swing the whip and give him a lecture. Such lectures have already been given in a number of the opinions written during recent years by the judges of this court, and still we have been careful to refrain from reproving counsel defending criminal actions for indulging in similar expressions or of imposing upon them like restrictions in conducting their defense; and yet the attempt of counsel defending to shift the trial from his own client to the district attorney, and thereby create an impression in the minds of the jurors that the district attorney is unfair and that his client is being persecuted, has been often indulged in and too often has been successful. I think we have gone far enough, if not too far, and I am opposed to imposing upon the district attorney the restrictions now proposed. I do not think that we should surround the prosecution of criminal trials with so many technical questions, as to make it practically impossible to avoid trivial errors and to convict a guilty person where he is fortunate enough to be defended by a bright attorney who is willing to interpose technical questions.
The defendant was indicted for the crime of abducting a young girl under the age of eighteen years for the purpose of prostitution. This girl was to be the chief witness for the prosecution, and much depended upon her credibility. The district attorney, therefore, in stating the facts that he expected *Page 481 
to prove, gave a brief history of her from the time of her birth down to the time of her abduction. This included the date of her birth, age, parentage, and the manner in which she had gained her livelihood. He stated that she was not pure and innocent at the time of her abduction, that she had had intercourse with one Robinson, and had lived with one Hirschkovitz, and night after night had had connection with one Altman. It is now contended that this statement was improper; that the district attorney ought to have known that the evidence was incompetent, and that because of this statement a new trial should be granted. I do not think so. It has always been recognized as proper to give a brief history of a witness sworn upon a trial, in order that the jurors may be advised to some extent with reference to the character and disposition of the person, to the end that they may determine the amount of credit that they should give to the testimony. It is true that the previous chastity of the girl abducted is not an essential element of the crime if she be under the age of eighteen, and yet it becomes a proper and important subject of inquiry upon the gravity of the crime and the extent of punishment that should be inflicted. If, therefore, the district attorney had rested his case upon the showing that she was abducted under the age of eighteen, leaving the inference that she was then pure and undefiled, the defendant would undoubtedly have produced the evidence showing her previous acts of unchastity in mitigation of the charge and then make the claim that the district attorney had attempted to deceive the jurors by withholding the evidence of her previous character. The district attorney was not required to subject himself to such an accusation. He had the right to show the abduction and then by concession or evidence show what there was of her bad character in order that the jurors may be possessed of all the facts.
I do not think that the previous conviction of Hirschkovitz and Altman was material upon the issues involved in this trial. But inasmuch as the defendant knew nothing of the offense committed by these men, it is not apparent to me how *Page 482 
the defendant could have been prejudiced by the statement that they had been convicted or had pleaded guilty. We should assume that the jurors were possessed of ordinary understanding and intelligence, and certainly they could not have been prejudiced against the defendant by an independent transaction between other persons about which she knew nothing. But it is said that the district attorney ought to have known that the evidence of the conviction of these men was not proper. Assuming this to be so. Errors, however, are not predicated upon what the district attorney knows or does not know. The trial judge is the officer who is responsible for the conduct of the trial, and it is his rulings that are brought up for review and upon which errors of law are based. After the opening of the district attorney the defendant's counsel asked the court to discharge the defendant upon the ground of a mistrial for the reason that the district attorney had made the statement alluded to. Of course it was the duty of the court to deny the motion, as he did, but in denying the motion he expressly stated, "I instruct the jury at this time to disregard any statement that was made by the district attorney as to the conviction of Hirschkovitz and the plea of guilty by Altman." And, again, in beginning his charge he stated to the jury as follows: "In the consideration of this case you must set aside whatever impressions may have been made upon you by any statements either of the district attorney or of counsel for the defense that were not borne out by the evidence in the case, and also remove whatever impressions may have been created by any testimony that was offered by either side and rejected by the court, or any testimony that was attempted to be offered or any testimony that was stricken out by the court. In other words, gentlemen of the jury, you should determine this case by the evidence admitted by the court and upon such evidence alone." It appears to me that the trial judge fairly and properly presented this case to the jury, so far as this branch of the case is concerned, and that he fully performed his duty in this regard. But it is now claimed that he should *Page 483 
have done more and it is suggested that he might have committed the district attorney for contempt of court, but this would have deprived the People of the officers selected by them to prosecute the trial and might have resulted in the discharge of the defendant. While the trial court may be vested with such power, certainly it should be exercised only in extraordinary cases, and I doubt if there is a single member of this court who would have approved of such action by the trial judge had he resorted to such punishment. In his opening remarks the district attorney referred to Altman and called him a vile name. This may have been coarse and vulgar. I think it was in bad taste, but it did the defendant no harm, it would rather tend to prejudice the jurors against the officer himself. It certainly does not present an error of law which calls for a reversal. For these reasons I confine my vote for reversal to the ground first stated.
CULLEN, Ch. J., O'BRIEN, BARTLETT and WERNER, JJ., concur with VANN, J.; GRAY, J., concurs with HAIGHT, J., for reversal solely upon the ground of the error committed by the trial court in admitting in evidence the record of the criminal information filed with the Magistrate's Court.
Judgment of conviction reversed, etc.